Citation Nr: 0629280	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to July 1980.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

In August 2006, prior to the promulgation of a decision in 
the appeal, the veteran withdrew her appeal as to the issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision dated in April 2004, the issue of 
entitlement to service connection for PTSD was denied.  The 
veteran perfected her appeal in August 2005.  However, in 
correspondence to the RO in August 2006, prior to her hearing 
on the issue on appeal, the veteran stated that she wished to 
withdraw her appeal as to the issue of entitlement to service 
connection for PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by a claimant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. § 
20.204(c).

Prior to the promulgation of a decision by the Board, the 
veteran indicated that she wished to withdraw her appeal.  As 
a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issue 
of entitlement to service connection for PTSD, the Board 
concludes that the veteran has withdrawn her claim as to this 
issue.  Accordingly, as the Board does not have jurisdiction 
to review the appeal as to the issue of entitlement to 
service connection for PTSD, it is dismissed.


ORDER

The claim of entitlement to service connection for PTSD is 
dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


